DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
Claim Status and Formal Matters
	The instant action is in response to papers filed 5/18/2022.
	Claims 1, 3-5, 17-18, 28-29, 32, 35, 41, 47, 51-52, 59-60, 62, 170-174 are pending.
Claims 1, 5152, 170 have been amended.
Applicant's election with traverse of group8 , claims 1 (in part), 31, 32, 36 and 1) for the target nucleic acid (RNA or DNA), RNA is hereby elected; (2) for the plurality of nucleic acid probes (smFISH probes v. MERFISH probes), MERFISH probes are hereby elected; and (3) for clearing non-targets (proteins, lipids, DNA, extracellular matrix, and/or RNA), proteins are hereby elected  in the reply filed on 6/4/2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden to search both inventions.  This is not found persuasive because instant application is filed as a 371 and thus is governed by unity of invention, not search burden
Claims withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected  3-5, 17-18, 28-29, 41, 47, 51-52, 59-60, 62, 65, 119, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/4/2021.
 It is noted that claim 62, is withdrawn from consideration in view of the response to restriction of 6/4/2021 as it was not in the elected group.  Future responses that are not compliant with 37 CFR 1.121 by correctly identifying the claim status may not be entered or examined.
Claims 1, 32, 35, 170-174 are being examined. 
The previous objection to the specification and New Matter rejection has been withdrawn in view of the amendment.
Priority
The instant application was filed 05/07/2019 is a national stage entry of PCT/US2017/060570, having an international filing date: 11/08/2017 and claims priority from provisional Application 62419033, filed 11/08/2016.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/18/2022 are being considered by the examiner.  Those reference marked through were not found in the file. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 has been amended to recite, “1.2x”  The specification does not provide antecedent basis for the limitation.
Response to Arguments
	The response asserts support for the amendment can be found on page 8, lines 13-15. This argument has been thoroughly reviewed but is not considered persuasive as the cited portion of the specification recites, “1.2,” but not 1.2x.  
Claim Rejections - 35 USC § 112
Claims 1, 32, 35, 170-174 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to recite, “wherein the gel has not expanded by more than 1.2x during the polymerization.”  
The polymerization step encompasses any gel in any cell or tissue in any sample.  This is an enormous genus of gels and any cell or tissue in any sample.
The specification teaches, “[0031] The sample may be any suitable sample, and may be biological. In some cases, the sample contains DNA and/or RNA, e.g., that may be determined within the sample. (In other embodiments, other targets within the sample may be determined.) In some cases, the sample may include cells, such as mammalian cells or other types of cells. The sample may contain viruses in some cases. In addition, in some cases, the sample may be a tissue sample, e.g., from a biopsy, artificially grown or cultured, etc.”    Further the sample encompasses tissues or cells from any species.
May et al (Science  (1988) volume 241, page 1441) teaches there are millions of known taxonomic species in each kingdom (table 3).  May further teaches there are at least 4,500 known mammalian species (table 3).
Ward (http://alttox.org/the-human-cell-atlas-an-international-effort/#, 2016) teaches, “The complexity of estimating the total number of cells in the human body (Bianconi et al., 2013), however, is dwarfed by the even greater complexity in identifying all of the different types of cells in the human body. General estimates typically seen are for 200-300 major cell types. Each organ and tissue contains a number of cell types, or sub-populations of cells that look and behave similarly. New methods of characterizing cells, however, show that even within what appears to be a homogenous population, there is great variability. For example, white adipose tissue, which “stores energy reserves as fat,” is no longer considered one type of tissue due to its different metabolic functions in different locations (Esteve-Ràfols, 2013). In addition to adipocyte cells, adipose tissue also contains stem cells, preadipocytes, macrophages, neutrophils, lymphocytes, and endothelial cells. Grouping the cells of the adipose tissue in this manner is still an overgeneralization. Recent studies on single cells show that “the assumption that all cells of a particular ‘type’ are identical” is incorrect. “Individual cells within the same population may differ dramatically, and these differences can have important consequences for the health and function of the entire population.”
Phillipovea (Polymer Gels (1.13, pages 339-366) demonstrates that polymer gels are large genus as well.  
Thus the claims encompass any gel that can be polymerized by any means from any cell or tissue sample.  The teachings of the specification are limited to cultured cells that do not have the structure of muscle, ligaments, etc.
While paragraph 0040 states, “In some cases, the amount of distortion may be determined as a relative change in size that is less than 5, less than 4, less than 3, less than 2, less than 1.5, less than 1.3, or less than 1.2 (i.e., a change in size of 2 means that a sample doubles in linear dimension), or inverses of these (i.e., an inverse change in size of 2 means that a sample halves in linear dimensions).”  This does not suggest or demonstrate an unexpected result.
The specification in example 1 does not  provide any guidance on polymerization of sample is not expanded 1.2X or more in linear dimensions.
The specification in example 2 does not provide any guidance on polymerization of sample is not expanded 1.2X or more in linear dimensions.
The specification in example 3 does not provide any guidance on polymerization of sample is not expanded 1.2X or more in linear dimensions.
The specification in example 4 does not provide any guidance on polymerization of sample is not expanded 1.2X or more in linear dimensions.
The specification in example 5 teaches the use of 4% solution of 1:19 of bis-acrylamide  containing 50 mM Tris HCI (pH 8), 300 mM NaCl, 0.03% w/v ammonium
persulfate, and 0.15% v/v TEMED. Protein and lipids were removed with a ~16 hour, 37 °C digestion with proteinase K in 0.8 M guanidine HCl, 0.5% v/v Triton X-100, 50 mM Tris pH 8, and 1 mM EDTA.” However, example 5 does not teach the conditions presented provide for 1.2x or less expansion of sample.
Chen (WO2015127183) teaches polymerization is a separate step followed by swelling or expansion (0027-0032) and (0041-0042).
Review and searching of the specification did not reveal the specific composition and conditions of a gel, linker, crosslinker, buffer, etc. that provides the intended outcome of expanding a gel of  1.2x or less during polymerization.  Thus the claim lacks adequate written description.
Response to Arguments
The response traverses the rejection in view of the amendment and provides that the art does not teach polymerization with less than 1.2 fold expansion as the response asserts the art is to expansion microscopy.  This argument has been thoroughly reviewed but is not considered persuasive as the response and specification provide no specific conditions which provide for 1.2 fold or less expansion during polymerization.  Further the art of Chen WO and Chen Science  teaches that expansion is a step following polymerization(0027-0032) and (0041-0042. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 35, 172-174 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO2015127183), Schiboleth (US20150211023),.
Independent claim 1 has been amended to recite, ““wherein the gel has not expanded by more than 1.2 during the polymerization.”  This limits only the gel expansion during polymerization.  Further the only support for the amendment is found in paragraph 0040 states, “In some cases, the amount of distortion may be determined as a relative change in size that is less than 5, less than 4, less than 3, less than 2, less than 1.5, less than 1.3, or less than 1.2 (i.e., a change in size of 2 means that a sample doubles in linear dimension), or inverses of these (i.e., an inverse change in size of 2 means that a sample halves in linear dimensions).” This merely provide a Markush group and does not suggest an unexpected result.  The specification and title suggest the invention is the clearing step which is obvious over the art.  
Chen teaches, “The present invention relates to an enlarged sample of interest for microscopy and methods for enlarging a sample of interest and the optical imaging of a sample of interest with resolution better than the classical microscopy diffraction limit, by synthesizing a swellable polymer network within a sample, it can be physically expanded, resulting in physical magnification.”
Chen teaches, “[0008] In an embodiment of this concept, the composition comprises a polyelectrolyte hydrogel ( or the components thereof), which can swell macroscopically, for example, in low-salt water. The composition can comprise a tag or other feature of interest (for example, fluorescent dye molecules that have been delivered to the biological sample via antibody staining) which can be anchored (e.g., chemically) into the hydrogel before expansion. Following anchoring, the specimen is subjected to an enzymatic digestion ( or other digestion) to disrupt the underlying network of biological molecules, leaving the tags of interest (e.g., the fluorescent dye molecules) intact and anchored to the gel. In this way, the mechanical properties of the gel-biomolecule hybrid material are rendered more spatially uniform, allowing isotropic expansion with minimal artifacts.”
Chen teaches, “ [0026] In a preferred embodiment, the sample of interest can be labeled or tagged. Typically, the label or tag will bind chemically ( e.g., covalently, hydrogen bonding or ionic bonding) to the sample, or a component thereof. The tag can be selective for a specific target (e.g., a biomarker or class of molecule), as can be accomplished with a 20 antibody or other target specific binder. The tag preferably comprises a visible component, as is typical of a dye or fluorescent molecule. Contacting the sample of interest with a label or tag results in a "labeled sample of interest." A fluorescently labeled sample of interest, fix example, is a sample of interest labeled through techniques such as, but not limited to, immunofiuorescence, immunobistocbemical or immunocytochemical staining to assist in microscopic analysis. Thus, the label or tag is preferably chemically attached to the sample of interest, or a targeted component thereof. In a preferred embodiment, the label or tag, e.g. the antibody and/or fluorescent dye, further comprises a physical, biological, or chemical anchor or moiety that attaches or crosslinks the sample to the composition, hydrogel or other swellable material. The 30 labeled sample may furthermore include more than one label. For example, each label can have a particular or distin1:,ruishable fluorescent property, e.g., distin1:,ruishable excitation and emission wavelengths. Further, each label can have a different target specific binder that is selective for a specific and distinguishable target in, or component of the sample.” Chen teaches an anchor moiety.
With regards to claim 1, Chen teaches tissue preparation (0040)including Slices were incubated with DNA-labeled secondary antibodies in hybridization buffer at a concentration of approximately lOug/mL for 6-12 hours, then washed in slice blocking buffer as for primary. Specimens were incubated with dye-labeled DNA tertiaries in hybridization buffer at a concentration of lng/uL for 6-1 hours, then washed in slice blocking buffer as for primary.”  Chen further teaches hydrogel embedding  (polymerization) to anchor the probes via the acrylate modified 5’ end of the probes (0041).  Chen teaches digestion of DNA by digestion with proteinase K and expansion (0042).  Chen teachings imaging (0043).
Thus Chen anticipates the active steps of the claims by exposing ta fixed sample to the oligonucleotide modified with 5’ acryalate moieties, anchoring the target and modified oligonucleotide in the gel by polymerization, expanding, clearing the gel by use of a proteinase K and imaging. 
Chen teaches polymerization is a separate step followed by swelling or expansion (0027-0032) and (0041-0042). Chen (wo)  states, “[0035] In one embodiment, the addition of water allows for the embedded sample to expand 4x to 5x (e.g., 4.5x) or more its original size in 3-dimensions. Thus, the sample can be increased 100-fold or more in volume. This is because the polymer is embedded throughout the sample, therefore, as the polymer swells (grows) it expands the tissue as well. Thus, the tissue sample itself becomes bigger. Surprisingly, as the material swells isotropically, the anchored tags maintain their relative spatial relationship. [0036] The swollen material with the embedded sample of interest can be imaged on any optical microscope, allowing effective imaging of features below the classical diffraction limit. Since the resultant specimen is preferably transparent, custom microscopes capable of large volume, wide field of view, 3-D scanning may also be used in conjunction with the expanded sample.” Chen thus teaches expansion is not due to polymerization.
Chen does not specifically teach the acrydite modification of the 3’ end of an internal modification.  
However, Shiboleth teaches methods of modify nucleic acid sequences (abstract).  Shiboleth suggests in paragraph 0036 that nucleic acids can be modified at the 5’ end, the 3’ end or at an internal location.  Shiboleth continues in paragraph 0034 to identify modifications including acrydite.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute 3’ end acrydite modified nucleic acids or internally acrydite modified nucleic acids in the method of Chen and Chen (Science Mag).  The artisan would be motivated to determine if the location of the acrydite  and or/ the level of expansion altered the specificity, sensitivity or location the target in the image following polymerization.  The artisan would have a reasonable expectation of success the artisan is merely using art accepted and known reagents, conditions, and methods. 
With regards to claim 31, 35, 172Chen teaches, “[0038] Anchor-able dye system: DNA sequences were ordered with 5' amine modification (Integrated DNA Technologies) and conjugated to secondary antibodies (Jackson ImmunoResearch) using a commercial kit (Solulink, Antibody-Oligonucleotide  All-in-One Conjugation Kit). For the tertiary DNA/dye staining molecule, the complementary oligonucleotides are ordered with a 3' amine modification and a 5' Acrydite modification (Integrated DNA Technologies) and conjugated to dyes (Life Technologies and Sigma Aldrich) modified with NHS-ester chemistry per the manufacturer's directions. Conjugated DNA molecules were purified via reverse-phase  HPLC, lyophilized and re-suspended in ddH20.”
Response to Arguments
The response traverses the rejection asserting Chen (wo) teaches levels of expansion of 4x to 5 x.  This argument has been thoroughly reviewed but is not considered persuasive as the teachings of Chen (wo) in context states, “[0035] In one embodiment, the addition of water allows for the embedded sample to expand 4x to 5x (e.g., 4.5x) or more its original size in 3-dimensions. Thus, the sample can be increased 100-fold or more in volume. This is because the polymer is embedded throughout the sample, therefore, as the polymer swells (grows) it expands the tissue as well. Thus, the tissue sample itself becomes bigger. Surprisingly, as the material swells isotropically, the anchored tags maintain their relative spatial relationship. [0036] The swollen material with the embedded sample of interest can be imaged on any optical microscope, allowing effective imaging of features below the classical diffraction limit. Since the resultant specimen is preferably transparent, custom microscopes capable of large volume, wide field of view, 3-D scanning may also be used in conjunction with the expanded sample.”  Thus this is expansion according to Chen (wo) is due to solvent expansion which is a separate step from gel polymerization.  Thus the arguments with respect to Chen (WO) and Chen (science) being to expansion microscopy are to limitations not required of the claimed invention.  
The response continues by arguing Chen (science).  These arguments are not persuasive as Chen (science) is not relied upon.  Further this argument is with respect to swelling following polymerization. However the claims are limited to expansion during polymerization.  Thus the argument is to an element not required of the claims.
Claim 1, 31, 35, 170- 172is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO2015127183), and Thomsen (RNA (2005) volume 11, pages 1745-1748)
Independent claim 1 has been amended to recite, ““wherein the gel has not expanded by more than 1.2 during the polymerization.”  This limits only the gel expansion during polymerization.  Further the only support for the amendment is found in paragraph 0040 states, “In some cases, the amount of distortion may be determined as a relative change in size that is less than 5, less than 4, less than 3, less than 2, less than 1.5, less than 1.3, or less than 1.2 (i.e., a change in size of 2 means that a sample doubles in linear dimension), or inverses of these (i.e., an inverse change in size of 2 means that a sample halves in linear dimensions).” This merely provide a Markush group and does not suggest an unexpected result.  The specification and title suggest the invention is the clearing step which is obvious over the art.  
Chen teaches, “The present invention relates to an enlarged sample of interest for microscopy and methods for enlarging a sample of interest and the optical imaging of a sample of interest with resolution better than the classical microscopy diffraction limit, by synthesizing a swellable polymer network within a sample, it can be physically expanded, resulting in physical magnification.”
Chen teaches, “[0008] In an embodiment of this concept, the composition comprises a polyelectrolyte hydrogel ( or the components thereof), which can swell macroscopically, for example, in low-salt water. The composition can comprise a tag or other feature of interest (for example, fluorescent dye molecules that have been delivered to the biological sample via antibody staining) which can be anchored (e.g., chemically) into the hydrogel before expansion. Following anchoring, the specimen is subjected to an enzymatic digestion ( or other digestion) to disrupt the underlying network of biological molecules, leaving the tags of interest (e.g., the fluorescent dye molecules) intact and anchored to the gel. In this way, the mechanical properties of the gel-biomolecule hybrid material are rendered more spatially uniform, allowing isotropic expansion with minimal artifacts.”
Chen teaches, “ [0026] In a preferred embodiment, the sample of interest can be labeled or tagged. Typically, the label or tag will bind chemically ( e.g., covalently, hydrogen bonding or ionic bonding) to the sample, or a component thereof. The tag can be selective for a specific target (e.g., a biomarker or class of molecule), as can be accomplished with a 20 antibody or other target specific binder. The tag preferably comprises a visible component, as is typical of a dye or fluorescent molecule. Contacting the sample of interest with a label or tag results in a "labeled sample of interest." A fluorescently labeled sample of interest, fix example, is a sample of interest labeled through techniques such as, but not limited to, immunofiuorescence, immunobistocbemical or immunocytochemical staining to assist in microscopic analysis. Thus, the label or tag is preferably chemically attached to the sample of interest, or a targeted component thereof. In a preferred embodiment, the label or tag, e.g. the antibody and/or fluorescent dye, further comprises a physical, biological, or chemical anchor or moiety that attaches or crosslinks the sample to the composition, hydrogel or other swellable material. The 30 labeled sample may furthermore include more than one label. For example, each label can have a particular or distin1:,ruishable fluorescent property, e.g., distin1:,ruishable excitation and emission wavelengths. Further, each label can have a different target specific binder that is selective for a specific and distinguishable target in, or component of the sample.” Chen teaches an anchor moiety.
With regards to claim 1, Chen teaches tissue preparation (0040)including Slices were incubated with DNA-labeled secondary antibodies in hybridization buffer at a concentration of approximately lOug/mL for 6-12 hours, then washed in slice blocking buffer as for primary. Specimens were incubated with dye-labeled DNA tertiaries in hybridization buffer at a concentration of lng/uL for 6-1 hours, then washed in slice blocking buffer as for primary.”  Chen further teaches hydrogel embedding  (polymerization) to anchor the probes via the acrylate modified 5’ end of the probes (0041).  Chen teaches digestion of DNA by digestion with proteinase K and expansion (0042).  Chen teachings imaging (0043).
Thus Chen anticipates the active steps of the claims by exposing ta fixed sample to the oligonucleotide modified with 5’ acryalate moieties, anchoring the target and modified oligonucleotide in the gel by polymerization, expanding, clearing the gel by use of a proteinase K and imaging. 
Chen teaches polymerization is a separate step followed by swelling or expansion (0027-0032) and (0041-0042). Chen (wo)  states, “[0035] In one embodiment, the addition of water allows for the embedded sample to expand 4x to 5x (e.g., 4.5x) or more its original size in 3-dimensions. Thus, the sample can be increased 100-fold or more in volume. This is because the polymer is embedded throughout the sample, therefore, as the polymer swells (grows) it expands the tissue as well. Thus, the tissue sample itself becomes bigger. Surprisingly, as the material swells isotropically, the anchored tags maintain their relative spatial relationship. [0036] The swollen material with the embedded sample of interest can be imaged on any optical microscope, allowing effective imaging of features below the classical diffraction limit. Since the resultant specimen is preferably transparent, custom microscopes capable of large volume, wide field of view, 3-D scanning may also be used in conjunction with the expanded sample.” Chen thus teaches expansion is not due to polymerization.
Chen does not specifically teach the use of oligo dT or alternating oligo dT with locked dT.
However, Thomsen teaches, “The usage of locked nucleic acid (LNA)-modified oligonucleotide probes has been shown to significantly improve the sensitivity and specificity of microRNA detection (Valoczi et al. 2004; Wienholds et al. 2005). LNA  oligonucleotides are a new class of bicyclic RNA analogs that exercise an unprecedented high affinity for their complementary DNA or RNA targets (Koshkin et al. 1998). By using a design in which several positions in a conventional DNA  oligonucleotide were substituted by LNAs, the sensitivity in detecting mature miRNAs by Northern blotting was increased by at least one order of magnitude (Valoczi et al. 2004). More recently, LNA-modified DNA-oligonucleotides were also used as FISH-probes on whole-mount zebrafish embryos to detect the temporal and spatial expression pattern of 115 conserved vertebrate miRNAs (Wienholds et al. 2005)” (page 1745, 1st column-2nd column).  Thomsen teaches in table 1 probes with LNA from 32% of the probe to 35 % of the probe including oligo-dT.  
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use the oligo dT including locked dT of Thomsen in the art of as either the tag(or label) or alternative as a replacement for the antibody and in anchor probe in a gel that expands 3 times or less.  The artisan would be motivated to take advantage of the unprecedented affinity and/or sensitivity in the method and determine if gel expansion alters specificity or distortion.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one nucleic acid or detection reagent for known oligo dT with LNA.
With regards to claim, 35, 172Chen teaches, “[0038] Anchor-able dye system: DNA sequences were ordered with 5' amine modification (Integrated DNA Technologies) and conjugated to secondary antibodies (Jackson ImmunoResearch) using a commercial kit (Solulink, Antibody-Oligonucleotide  All-in-One Conjugation Kit). For the tertiary DNA/dye staining molecule, the complementary oligonucleotides are ordered with a 3' amine modification and a 5' Acrydite modification (Integrated DNA Technologies) and conjugated to dyes (Life Technologies and Sigma Aldrich) modified with NHS-ester chemistry per the manufacturer's directions. Conjugated DNA molecules were purified via reverse-phase  HPLC, lyophilized and re-suspended in ddH20.”
Response to Arguments
The response provides no specific arguments to the instant rejection other than arguing the teaching of Chen (wo).  These arguments are not persuasive for the reasons of record.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 32, 35, 170-174 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 8-9, 11-15, 21, 24-25, 31-33, 37-38, 62-67of copending Application No. 16/348,071 in view of Chen (WO2015127183). Although the claims at issue are not identical, they are not patentably distinct from each other because they are co-extensive in scope
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Independent claim 1 has been amended to recite, ““wherein the gel has not expanded by more than 1.2 during the polymerization.”  This limits only the gel expansion during polymerization.  Further the only support for the amendment is found in paragraph 0040 states, “In some cases, the amount of distortion may be determined as a relative change in size that is less than 5, less than 4, less than 3, less than 2, less than 1.5, less than 1.3, or less than 1.2 (i.e., a change in size of 2 means that a sample doubles in linear dimension), or inverses of these (i.e., an inverse change in size of 2 means that a sample halves in linear dimensions).” This merely provide a Markush group and does not suggest an unexpected result.  The specification and title suggest the invention is the clearing step which is obvious over the art.  
 The instant claims are drawn to a method, comprising: exposing a sample to a plurality of nucleic acid probes; polymerizing a gel within the sample; anchoring a target to the gel; clearing non-targets from the sample; and determining the targets within the gel by determining binding of the nucleic acid probes by imaging.
The claims of 071 are drawn to a method, comprising: embedding cells within an expandable material; immobilizing nucleic acids from the cells to the expandable material; expanding the expandable material; exposing the expandable material to a plurality of nucleic acid probes; and determining binding of the nucleic acid probes to the immobilized nucleic acids.
The claims or ‘071 does not specifically teach clearing non-targets from the sample or 3x expansion of gel.  
However, Chen teaches digestion of DNA by digestion with proteinase K and expansion (0042).
However, Chen teaches polymerization is a separate step followed by swelling or expansion (0027-0032) and (0041-0042). Chen (wo)  states, “[0035] In one embodiment, the addition of water allows for the embedded sample to expand 4x to 5x (e.g., 4.5x) or more its original size in 3-dimensions. Thus, the sample can be increased 100-fold or more in volume. This is because the polymer is embedded throughout the sample, therefore, as the polymer swells (grows) it expands the tissue as well. Thus, the tissue sample itself becomes bigger. Surprisingly, as the material swells isotropically, the anchored tags maintain their relative spatial relationship. [0036] The swollen material with the embedded sample of interest can be imaged on any optical microscope, allowing effective imaging of features below the classical diffraction limit. Since the resultant specimen is preferably transparent, custom microscopes capable of large volume, wide field of view, 3-D scanning may also be used in conjunction with the expanded sample.” Chen thus teaches expansion is not due to polymerization.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to perform proteinase K digestion of the sample in the method of claim 071 and expand gel less than 3x .  The artisan would be motivated to clear non targets from the sample to minimize interference with imaging.  The artisan would be motivated to examine gel expansion by polymerization of less than 3 to determine if different levels of expansion altered specificity, sensitivity and/or distortion of the sample.  The artisan would have a reasonable expectation of success as the artisan is merely using known steps to improve the clarity and specificity of the method.  
Response to arguments
The response traverses the rejection asserting Chen (wo) teaches levels of expansion of 4x to 5 x.  This argument has been thoroughly reviewed but is not considered persuasive as the teachings of Chen (wo) in context states, “[0035] In one embodiment, the addition of water allows for the embedded sample to expand 4x to 5x (e.g., 4.5x) or more its original size in 3-dimensions. Thus, the sample can be increased 100-fold or more in volume. This is because the polymer is embedded throughout the sample, therefore, as the polymer swells (grows) it expands the tissue as well. Thus, the tissue sample itself becomes bigger. Surprisingly, as the material swells isotropically, the anchored tags maintain their relative spatial relationship. [0036] The swollen material with the embedded sample of interest can be imaged on any optical microscope, allowing effective imaging of features below the classical diffraction limit. Since the resultant specimen is preferably transparent, custom microscopes capable of large volume, wide field of view, 3-D scanning may also be used in conjunction with the expanded sample.”  Thus expansion according to Chen (wo) is due to solvent expansion which is a separate step from gel polymerization.  Thus the arguments with respect to Chen (WO) and Chen (science) being to expansion microscopy are to limitations not required of the claimed invention.  
The response continues by arguing Chen (science).  These arguments are not persuasive as Chen (science) is not relied upon.  Further this argument is with respect to swelling following polymerization. However the claims are limited to expansion during polymerization.  Thus the argument is to an element not required of the claims.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634